Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 27-30 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 1 and 35 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “sufficient” in claim 27-30 and 35 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Limitation of claim 34 is already in independent claim 32.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-6, 9-13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 2008/0195003).


3.	Addressing 1, Sliwa discloses: an ultrasound transducer assembly for generating focused ultrasound, the ultrasound transducer assembly comprising:
a piezoelectric layer (see [0053]);
an acoustic lens having a proximal surface and a curved distal surface, wherein the proximal surface is attached to the piezoelectric layer (see Figs. 1, 5 and [0050]); 
an acoustic impedance matching layer coating the curved distal surface of the acoustic lens (see Fig. 1, elements 22 and 34; help provide transmission of ultrasound to tissue which is impedance matching);
wherein an acoustic impedance of the piezoelectric layer approximately matches an acoustic impedance of the acoustic lens (see [0115]; roughly/approximately match the impedance of piezoelectric layer (emitter); examiner interpret approximately match as not an exact match but as slightly higher or lower; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that acoustic impedance of lens is between water and piezoelectric layer could be approximately match the impedance of piezoelectric layer; this is a designer choice that only require routine skill in the art). 

4.	Addressing claims 2-6, 9-13 and 31, Sliwa discloses: 
wherein the acoustic lens comprises aluminum (see [0115])
wherein the acoustic lens is formed from an aluminum alloy (see [0115]);
wherein the acoustic lens comprises at least 85% aluminum by weight (see [0018] and [0115]; acoustic lens of 85% aluminum is a designer choice for a specific application; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and only require routine skill in the art);
wherein the curved distal surface of the acoustic lens is non- spherical (see Fig. 1);
wherein the curved distal surface of the acoustic lens is elliptical (see [0060] and Fig. 1);
wherein the acoustic impedance matching layer is formed from a polymer compatible with chemical vapor deposition (see [0084]);
wherein the acoustic impedance matching layer comprises an p-xylylene based polymer (see [0081]; Sliwa does not disclose a specific polymer; however using any polymer is a designer choice that only require routine skill in the art);
wherein the acoustic impedance matching layer comprises Parylene C (see [0081]; Sliwa does not disclose a specific polymer; however using any polymer is a designer choice that only require routine skill in the art);
wherein the acoustic impedance matching layer comprises polyimide (see [0081]; Sliwa does not disclose a specific polymer; however using any polymer is a designer choice that only require routine skill in the art);
wherein the acoustic impedance matching layer comprises a fluoropolymer (see [0081]; Sliwa does not disclose a specific polymer; however using any polymer is a designer choice that only require routine skill in the art);
wherein the acoustic impedance of the piezoelectric layer is within + 40% of the acoustic impedance of the acoustic lens (see [0115]).

5.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 2008/0195003 (provided in the IDS)) and in view of Maxwell et al. (US 2016/0287909 (provided in the IDS)).

	6.	 Addressing claims 14-16, Sliwa does not disclose an integrated ultrasound imaging transducer; wherein the integrated ultrasound imaging transducer is coaxially supported relative to an axis of the acoustic lens within an aperture defined within the acoustic lens and wherein a distal end of the integrated ultrasound imaging transducer is recessed within an aperture defined within the acoustic lens. In the same field of endeavor, Maxwell discloses an integrated ultrasound imaging transducer; wherein the integrated ultrasound imaging transducer is coaxially supported relative to an axis of the acoustic lens within an aperture defined within the acoustic lens and wherein a distal end of the integrated ultrasound imaging transducer is recessed within an aperture defined within the acoustic lens (see Figs. 1, 3-4, [0045] and [0049]; 135 is imaging transducer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sliwa to have an integrated ultrasound imaging transducer; wherein the integrated ultrasound imaging transducer is coaxially supported relative to an axis of the acoustic lens within an aperture defined within the acoustic lens and wherein a distal end of the integrated ultrasound imaging transducer is recessed within an aperture defined within the acoustic lens as taught by Maxwell because imaging transducer permit diagnostic of tissue for treatment (see [0049]). 

7.	Claims 17-30 and 35-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 2008/0195003 (provided in the IDS)) and in view of Nakamura et al. (US 2017/0263846).

8.	Addressing claims 17 and 20-30, Sliwa does not disclose wherein an intermediate layer is provided between the acoustic lens and the piezoelectric layer, wherein an acoustic impedance of the intermediate layer is less than the acoustic impedance of the acoustic lens and the acoustic impedance of the piezoelectric layer; 
wherein an acoustic power spectrum thereof comprises a peak having an associated frequency that is dependent on the thickness of the intermediate layer; wherein an intensity of the peak is also dependent on the thickness of the intermediate layer; wherein the acoustic impedance matching layer is a quarter wave matching layer corresponding to the frequency associated with the peak in the acoustic power spectrum; wherein the intermediate layer has a thickness between 15 and 50 microns; 
wherein the intermediate layer has a thickness between 50 and 200 microns; wherein the intermediate layer has a thickness of at least 20 microns; wherein the intermediate layer has a thickness of at least 50 microns; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by a factor of at least two relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by at least three relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 20% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 40% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer. In the same field as endeavor, Nakamura discloses wherein an intermediate layer is provided between the acoustic lens and the piezoelectric layer, wherein an acoustic impedance of the intermediate layer is less than the acoustic impedance of the acoustic lens and the acoustic impedance of the piezoelectric layer (see [0018]; intermediate layer impedance less than lens therefore also less than emitter); wherein an acoustic power spectrum thereof comprises a peak having an associated frequency that is dependent on the thickness of the intermediate layer; wherein an intensity of the peak is also dependent on the thickness of the intermediate layer; wherein the acoustic impedance matching layer is a quarter wave matching layer corresponding to the frequency associated with the peak in the acoustic power spectrum; wherein the intermediate layer has a thickness between 15 and 50 microns; wherein the intermediate layer has a thickness between 50 and 200 microns; wherein the intermediate layer has a thickness of at least 20 microns; wherein the intermediate layer has a thickness of at least 50 microns; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by a factor of at least two relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by at least three relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 20% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 40% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer (see [0018-0019] and [0140]; λ/4 is quarter wave matching; the frequency; power spectrum peak, intensity peak depend on the thickness of intermediate layer is a function of the intermediate layer and not a structure; the thickness of intermediate layer is a designer choice; Nakamura discloses the thickness of intermediate layer could be adjusted (see [0140]); the intermediate layer effect frequency, power, intensity depend of its size and thickness; its size and thickness is adjustable as disclose by Nakamura and it is designer choice depend on user need for power, frequency, intensity, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sliwa to have wherein an intermediate layer is provided between the acoustic lens and the piezoelectric layer, wherein an acoustic impedance of the intermediate layer is less than the acoustic impedance of the acoustic lens and the acoustic impedance of the piezoelectric layer; wherein an acoustic power spectrum thereof comprises a peak having an associated frequency that is dependent on the thickness of the intermediate layer; wherein an intensity of the peak is also dependent on the thickness of the intermediate layer; wherein the acoustic impedance matching layer is a quarter wave matching layer corresponding to the frequency associated with the peak in the acoustic power spectrum; wherein the intermediate layer has a thickness between 15 and 50 microns; wherein the intermediate layer has a thickness between 50 and 200 microns; wherein the intermediate layer has a thickness of at least 20 microns; wherein the intermediate layer has a thickness of at least 50 microns; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by a factor of at least two relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in emitted acoustic power in an acoustic power spectrum of the ultrasound transducer assembly by at least three relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 20% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer; wherein a thickness of the intermediate layer is sufficient to effect an increase in peak efficiency in an acoustic efficiency spectrum of the ultrasound transducer assembly by at least 40% relative to an equivalent ultrasound transducer assembly absent of the intermediate layer as taught by Nakamura because having intermediate layer improve the device (see [0020]). 

9.	Addressing claims 18-19, Sliwa discloses the bonding of layers by epoxy (see [0016] and [0027]; Nakamura discloses intermediate layer) 

10.	Addressing claim 35, Sliwa discloses: an ultrasound system for generating focused ultrasound comprising:
a piezoelectric layer (see [0053]);
an acoustic lens having a proximal surface and a curved distal surface, wherein the proximal surface is attached to the piezoelectric layer (see Figs. 1, 5 and [0050]); 
an acoustic impedance matching layer coating the curved distal surface of the acoustic lens (see Fig. 1, elements 22 and 34; help provide transmission of ultrasound to tissue which is impedance matching);
wherein an acoustic impedance of the piezoelectric layer approximately matches an acoustic impedance of the acoustic lens (see [0115]; roughly/approximately match the impedance of piezoelectric layer (emitter); examiner interpret approximately match as not an exact match but as slightly higher or lower; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that acoustic impedance of lens is between water and piezoelectric layer could be approximately match the impedance of piezoelectric layer; this is a designer choice that only require routine skill in the art). 

Sliwa does not explicitly disclose wherein the driver circuitry is configured to deliver electrical pulses with a voltage and operating frequency sufficient for generating ultrasound pulses for performing histotripsy and wherein the acoustic impedance matching layer is a quarter wave matching layer. However, the ultrasound transducer obvious has driver circuitry to supply power to operate it and matching layer is a quarter wave matching layer is common in ultrasound transducer design. Nakamura explicitly discloses driver circuitry is configured to deliver electrical pulses with a voltage and operating frequency sufficient for generating ultrasound pulses for performing histotripsy and wherein the acoustic impedance matching layer is a quarter wave matching layer (see abstract and [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sliwa to have matching layer is a quarter wave and driver circuitry as taught by Nakamura because this is common effective matching layer and driver circuit to drive the transducer. 

11.	Addressing claims 36-43, Sliwa discloses:
wherein the piezoelectric layer comprises a composite piezoelectric material (see [0021]);
wherein an intermediate layer is provided between the acoustic lens and the piezoelectric layer, wherein an acoustic impedance of the intermediate layer is less than the acoustic impedance of the acoustic lens and the acoustic impedance of the piezoelectric layer (see Nakamura’s paragraph [0018]);
wherein the intermediate layer is an adhesive layer bonding the acoustic lens to the piezoelectric layer (see [0016] and [0027]; Nakamura disclose intermediate layer);
wherein the adhesive layer is an epoxy layer (see [0016] and [0027]);
wherein an acoustic power spectrum thereof comprises a peak having an associated frequency that is dependent on the thickness of the intermediate layer (see Nakamura’s [0018-0019] and [0140]; this is a function of the intermediate layer and not a structure; the thickness and size of the intermediate layer effect power, frequency and intensity);
wherein the operating frequency corresponds to the frequency associated with the peak in the acoustic power spectrum (see Nakamura’s [0018-0019] and [0140]; this is a function of the intermediate layer and not a structure; the thickness and size of the intermediate layer effect power, frequency and intensity); 
wherein an intensity of the peak is also dependent on the thickness of the intermediate layer (see Nakamura’s [0018-0019] and [0140]; this is a function of the intermediate layer and not a structure; the thickness and size of the intermediate layer effect power, frequency and intensity).
wherein the acoustic impedance matching layer is a quarter wave matching layer corresponding to the frequency associated with the peak in the acoustic power spectrum (see Nakamura’s [0018-0019] and [0140]).

12.	Claims 7-8 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 2008/0195003 (provided in the IDS)) and in view of Stearns (US 10,325,768).

13.	Addressing claims 7-8, Sliwa does not disclose wherein an f-number of the acoustic lens is less than unity (1) and wherein an f-number of the acoustic lens is less than two. However, this is a designer choice that only require routine skill in the art. In the same field of endeavor, Stearns explicitly discloses wherein an f-number of the acoustic lens is less than unity (1) and wherein an f-number of the acoustic lens is less than two (see col. 7, lines 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sliwa to have wherein an f-number of the acoustic lens is less than unity (1) and wherein an f-number of the acoustic lens is less than two as taught by Stearn because this provide good focus (see col. 7, lines 27-30). 

14.	Addressing claim 32, Sliwa discloses an ultrasound transducer assembly for generating focused ultrasound, the ultrasound transducer assembly comprising:
a composite piezoelectric layer (see [0021]);
an acoustic lens having a proximal surface and a curved distal surface, wherein the proximal surface is attached to the composite piezoelectric layer, wherein the acoustic lens comprises 85% aluminum by weight (see Figs. 1, 5, [0018], [0050] and [0115]; acoustic lens of 85% aluminum is a designer choice for a specific application; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and only require routine skill in the art); and
a polymer acoustic impedance matching layer coating the curved distal surface of the acoustic lens, wherein the polymer acoustic impedance matching layer is formed from a p-xylylene based polymer (see Fig. 1, [0081] and [0084], elements 22 and 34; help provide transmission of ultrasound to tissue which is impedance matching; Sliwa does not disclose a specific polymer; however using any polymer is a designer choice that only require routine skill in the art);
wherein an acoustic impedance of the composite piezoelectric layer matches an acoustic impedance of the acoustic lens within +- 40% and wherein the curved distal surface has an elliptical shape (see Fig. 1 [0060] and [0115]).

However, Sliwa does not disclose wherein the acoustic lens has an f-number of less than two. This is a designer choice that only require routine skill in the art. In the same field of endeavor, Stearns explicitly discloses wherein an f-number of the acoustic lens is less than two (see col. 7, lines 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sliwa to have wherein an f-number of the acoustic lens is less than two as taught by Stearn because this provide good focus (see col. 7, lines 27-30). 

15.	Addressing claims 33-34, Sliwa discloses:
wherein the f-number is less than unity (see Stearn’s col. 7, lines 27-30);
wherein the acoustic impedance of the composite piezoelectric layer is within + 40% of the acoustic impedance of the acoustic lens (see [0115]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0180128 (see [0036]; quarter wave matching layer); US 2013/0289593 (see [0131]; quarter wave matching layer); US 2017/0156691 (see [0062]; matching layer using parylene polymer); US 4,945,915 (see Fig. 1 and col. 3, lines 20-25; impedance 5a coated on lens 5); US 2008/0284820 (see Fig. 1 and [0015]; impedance 16 coated on lens 15) and 4,477,783 (see col. 1, lines 30-40; impedance of piezoelectric match impedance of lens). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793